                                                           RECEIVED·~
      Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 1 of 28 PageID: 2234
(j)                                                      DEC 'i 3 1DtJ
                                                         WILLIAM T. WALSH




                        v.   ~         ~        /lderso~              /6-cr-230




        D
                                        ...
                                 n o ../-, ce   +W--       ,   /IL.    +k ,· s   I I +It_
                                                  or    tt-..s         soo 11
    Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 2 of 28 PageID: 2235
@


                                                                o-+--     tLS A-·   y'




                                                         Pro s~ 1 1-'1
                                                          N~ Jers



                                                                w ri   l-1-eJl-


                                                                          +k-.
         Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 3 of 28 PageID: 2236

0                                                                                                                                                                   I




          /or                   ~f;o            nS             f.or            -
                                                                                   L)
                                                                                        I
                                                                                            0        o.-r':.f-cu---e..        or                       ol-AJL,-
           o      r()   c.~; n..c.1 s )                              -fron,t..          ,~~-
                                                                                                                              kk~
          I
           {!_;epe,/./--w i fhe.SS
                    I
                                               ._)        ./

                                                                      /
                                                                              /Vlerr; ./- Gale                               .,,-
                                                                                                                                          --
                                                                                                                                     t:_sq,
                                                                                                                                                   ,      ~


                                                                                                                                                          ~
                                                                                                                                                               '
                                                                                                                                                              in

           J--lv2__             () y     e_n..,,,-1-_          (L.            ~(~~                               /Jr-          d_p ,JnQ S t-/- ( C             71
                                                                             Le a j_ -1-h.tz- m.a...i-k.r ad--
              I." (J~LJ)_                                      fo
              '                                                           IJ                             J
                                                                          ,
              Ad,                   ./
                                          ov              +k              CD~~./-- cLe.c_;d_gg --1-o ,D ro ce t:?rf}
                        SPjl,f-(?AC-1-~
              ,:t )/-1-t.....
                                     _J
                                                                           ft €A.YI 0-j (s) ,.~ Io re_v, ~us./y.         1

           r<;c1£) J,u J e/L                                                                                                                                            I




                                                                                                                                                                        1,




          f<psned-~I {c,                                   ,, lLb m i f J-e,,J_ _,,,"
             I                                       I

                             ~

     /   ~V7 /;:::::7
    (...____ ~~
          (1_/J_yl1
                         I
                                    j    P£)_
                                           -
                                                         f)p_kfSO}L
                                                                                                        -----------                 ---
                                                                                                                                          12-/11 ./zot)!
                                                                                                                                               I




                                                                                                                                          /)/.F:fr=;>__,,




          cc,:                  Frie_
                                -
                                   . I ..                           M~             _e,, ~             EsaI           -
                                                                                                                         .
                                                                                    I           ,,              ~    J

                        A-1.L~Pr- NJ ,                         A-r;           ~ n+tP .t' ch r o
Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 4 of 28 PageID: 2237




                                                                   ...,

                                         r   a-I' L /-; +u.:f,o '1




                                    ;




                                               0
Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 5 of 28 PageID: 2238




                     ,'




             0 ~-n; b e<-S        f\/l oh· on      ~ · Pro            S-<2...-
    Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 6 of 28 PageID: 2239

@




                                                                         Jh        +hf2._


                                                                                        -----




                                                                               ~I




                                          ...
                                          IS
    Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 7 of 28 PageID: 2240


©




                   n_o-/-




             ~t
    Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 8 of 28 PageID: 2241


G
    Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 9 of 28 PageID: 2242

®




       n
Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 10 of 28 PageID: 2243




                              evern~--
                                      -I- for




                                                                                -
Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 11 of 28 PageID: 2244




                   DEPt rJ t-rt o_N_s




          rh.)__       s~               Fionna                  No, 5: a 9 .-

          \   ..




    of-




                                                                            o-fl--
                                                             -   '   ,,


                                                                          \'\
Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 12 of 28 PageID:
                                                                       ' 2245




   l!\r   v


  .U,,
Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 13 of 28 PageID: 2246
                                                                                ~
    Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 14 of 28 PageID: 2247

@            J2--/II     { <g f/ {Y-1-e..s.             ,,el<.., le_   2-Sf
         ,~ ~ .          ,/r~
                     ----------11112______....__
Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 15 of 28 PageID: 2248
Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 16 of 28 PageID: 2249




  1    Tk.




                   f
                  ,
Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 17 of 28 PageID: 2250




                                                                                ))




       ov)-/-.s




                                                                                     , I
Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 18 of 28 PageID: 2251
Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 19 of 28 PageID: 2252
Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 20 of 28 PageID: 2253


               t




                       w-e_re_     ~    s .s          __
Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 21 of 28 PageID: 2254




                                                         or
     Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 22 of 28 PageID: 2255
:~

I~




               ,. -lk.
Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 23 of 28 PageID: 2256
Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 24 of 28 PageID: 2257




                                                                                J
Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 25 of 28 PageID: 2258




                F. _3d_ J
                                                                                ,;;.
Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 26 of 28 PageID: 2259
                                                                                \',
                                                                                 ', \



Case 3:16-cr-00230-AET Document 151 Filed 12/13/18 Page 27 of 28 PageID: 2260
                                                                                        \
                                                                                            \




                                                                                                \
"\r-~--
::_~,L--.
 '-   -s'l...;)
                                                        ·u11!6e - apbaJ
                                       Case 3:16-cr-00230-AET
                                                          .
                                                                        aseatd ·aiseM 151
                                                                     Document         Jawnsuo:>-isod
                                                                                             Filedwo.y epew s1 adotaAua
                                                                                                     12/13/18      Page s14.128 of 28 PageID: 2261
                                                                                                                                                 -
                                                                                                                                                                          f\
                                                                                                                                                                           ~




                                                                                                                                                                          ,,
                   -



                       ,,
                       Cl)
                                                                                              ~
                                                                                      ~ :t> ffi
                                                                                      mnz                                            Di ..              ~ (ID
                                                                                                                                                            •       II




                                                                                                                                                                      * ::a
                                                                                                                                                                      :I -
                       0                                                              mcc
                                                                                      r u, u,                                   -c
                                                                                                                              * n                zen     C         C
                       0
                       0
                                                                                      ~-Im
                                                                                      )>00
                                                                                                                              0
                                                                                                                              0                          ,,enen    ~
                       0                                                              -<~-
                                                                                         u,z
                                                                                      mc-1
                                                                                                                              3
                                                                                                                              Cl)
                                                                                                                                     "
                                                                                                                                     C
                                                                                                                                                 C
                                                                                                                                                 ;:o               m



                                                                                                                                                                      > 0::a
                       ~
                                                                                      mmm                                     ....
                                                                                                                              en     "O          )>      -I        0
                                                                                                                              n·                 z       ::0       "Tl
                       0                                                              ::on ::o
                                                                                                                                     ~

                                                                                                                                                                      -
                                                                                                                                                         )>
                       0                                                              mr-Z                                    0
                                                                                                                              :::,               n       n         0
                                                                                      G))>)>                                  ~      ~           m                 m
                       0                                                                   :::!                                                          25


                                                                                                                                                                  --~~-r- -
                                                                                      C ::0                                          r                             C
                       0                                                              -)>o
                                                                                                                                     ->          z       z         <
                       ~
                                                                                      ~:::!z
                                                                                      CO)>                                           ,...
                                                                                                                                      m          n
                                                                                                                                                 r
                                                                                                                                                         C,
                                                                                                                                                           -I      m
                       ~                                                                zr r                                         m           C         3:

                                                                                              "'!!(.--'                                         _0_2_


                       om
                       c:!!
                       • • .,i.
                       pj "Tl
                       (II '-
                       )( 5.
                       U) '<
                       •   I\)
                       UI O.
                             ..I
                             w
                                                                  ,       ~ UNITEDST/JTES
                                                                         '1a POSTIJL SERVICE®
                                                                                                                               c,·IC k• N- sh·Ip®
                                                                                                          sr;:m
                                                                          p
                                                                                                                       9405 5036 9930 0323 4433 85 0067 0000 0080 8608


                                                                                                          ~!=~:E IIUDlntfflllll
                       o<
                       :::a-                                                                              11/1~/~018                  Mailed from 95153           062S000000131 O

                       oCI>
                       ~=i                                                                    PRIORITY '1/IAIL 2-DAY™
                       -nc::                                                                                                                    Expected Delivery Date: 11 /15/18

                       ~Cl)
                                                                       - Cary L. Peterson
                                                                          1#43903 - Sec
                                                                                                 ,   ,
                                                                                                   -SJ .   H2E'                                                          0006
                       ~~
                                                                          Monmouth Coun _orrections 1                                                                                                I
                                                                      · One Waterworks          a~. . .
                       :gc::                                             · i;reehold, NJ 07728           . .
                                                                         ~arrit:r -- ...da\fe 11 No Respr.-nse
                                                                                                                                                                                                     I
                       :r(I)
                       m-C                                                                                                                                                                           I
                       (/)VJ                                                   SHIP
                       O·                                                             Lis DISTRICT €0URT, DISTRICT OF NEW JERSEY                                                                     I
                       zn
                       re
                                                                                TO:
                                                                                      402 E STATE ST        ·Thm
                                                                                      STE 2020 - 3:/6-cf2-.z.3o(A ~T)                                                                                I
                       ffis:       ®
                                                                                      TRENTON~- NJ 08808-1500
                                                                                                                                                                                                     I
                                                                                                                                                                                                     I
                                                                                                                                                                                                     I
                                                                                                                                                                                                     I
                                                                                                                                                                                                     I
                                                                                                  9405 5036_,,,.ha23                                                                                 l
                                                                                                          ~  --~~ 4433 85
                                                                                                                                                                                                     l
                                                                                      Electronic Rate Approved #038555749                                                                            L
                                                                                                                                                                                                     I

                                                                                                                                                                                                   ~
                                                                                                                                                                                                     I


                  ~-'--------------                                   ------    --

                                   This packagin~ is t~e property of the ·u.s. Postal Se .                         .      .                                                                     ~_____,'-'---_ ..., .
                                                v,01at,on of federal law. This packagin';;~c~:t
                                                                     . .           ~
                                                                                                              ~~1::::,~~1:1:;o~ei           ;o~use in sen~ing      Priority Mail® shipment u·
                                                                                                                                            ' ' osta/ Serv,ce: J11l11 ?/\f7.   • "   '•   _   s. 1•1/SUSll m.:iu "'" -
